Citation Nr: 0918314	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-29 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for polyarthralgias.

2.  Entitlement to service connection for polyarthraligias.

3.  Entitlement to service connection for a depressive 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a stomach disorder.  

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for benign prostatic 
hypertrophy.

8.  Entitlement to service connection for a lumbar spine 
disorder.  

9.  Entitlement to service connection for a skin cancer 
(diagnosed as melanoma).


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2006 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied these enumerated issues.  

The appeal of the reopened claim for service connection for 
polyarthralgias and the remaining enumerated issues are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on the part 
of the Veteran.


FINDINGS OF FACT

1.  A June 2003 rating decision denied the Veteran's claim 
for service connection for polyarthralgias.  The Veteran was 
provided notification of the rating decision and of his 
appellate rights later in June 2003; however, he did not 
appeal this determination.

2.  New evidence received since the June 2003 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection 
for polyarthralgias is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
June 2003 rating decision, and the claim for service 
connection for polyarthralgias is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is reopening the claim addressed in this 
decision.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2008).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for polyarthralgias was denied by the RO 
in June 2003 with notice sent the same month.  The reason for 
the denial was that the condition neither occurred in nor was 
caused by service.  The Veteran did not appeal this decision 
and it became final.  He filed his current claim to reopen 
via a VA Form 21-526 in August 2003.  

Among the evidence previously before the RO in June 2003 were 
service treatment records which revealed that on the December 
1965 preinduction examination the Veteran had normal 
musculoskeletal examination and of all extremities, with no 
defects noted.  His accompanying report of medical history 
was likewise negative for any complaints of painful inflamed 
joints, arthritis/rheumatism, or any other complaints 
potentially pertinent to his claimed polyarthralgias.  
Service treatment records likewise are negative for any 
specific findings or diagnosis of arthalgias, but did include 
a record in September 1966 reflecting complaints of right leg 
pain along with right lower quadrant pain.  An October 1966 
record indicated he had a history of a nail in his right leg 
the prior month with questions of why he had pain and a 
referral to the orthopedic clinic was made.  There is no 
record of any followup in the orthopedic clinic.  The June 
1968 separation examination and report of medical history 
revealed all normal musculoskeletal findings, with history 
negative for complaints pertinent to his claimed 
polyarthralgias.  An April 1974 reserve enlistment 
examination revealed normal musculoskeletal findings and the 
report of medical history was negative for complaints 
pertinent to his claimed polyarthralgias.  

Among the evidence before the RO in June 2003 were VA 
treatment records from the 1990's which included an August 
1991 record showing complaints of nasal allergy and body 
aches, with a diagnosis of allergic rhino pharyngitis, with 
no specific diagnosis made for the body ache complaints.  In 
January 1993 he was seen for a painful and swollen right foot 
for a few days, with findings of tenderness over the dorsum 
on examination.  The diagnosis was tendonitis.  The records 
also revealed that in September 1999 he was seen for 
complaints of shoulder pain with an assessment of 
osteoarthritis of the shoulder made.  He was seen in February 
2001 for various complaints including right elbow pain with 
no significant findings regarding the elbow.  He was also 
shown to have a diagnosis of hepatitis C in the records from 
the 1990's and thereafter, with a March 2001 VA examination 
for hepatitis C negative for any specific musculoskeletal 
complaints.  

The VA records from 2002 which were previously before the RO 
in June 2003 do reflect findings of polyarticular arthralgias 
in October 2002 with examination revealing no deformities but 
polyarticular arthralgias were present and he was diagnosed 
with the same.  An October 2002 pain assessment revealed the 
site of the pain was in both arms, with the pain said to be 
chronic, lasting more than 3 months, and sharp and oppressive 
in nature. 

Following the RO's June 2003 rating, the Veteran submitted a 
VA Form 21-526 in August 2003 in which he reported having a 
pending claim with the Social Security Administration.  

Among the evidence received after June 2003 were some earlier 
records showing arthralgia complaints prior to October 2002.  
Private records reveal that he underwent physical therapy for 
cervicolumbar myosistis from December 2000 to January 2002.  
VA records include an April 2001 record showing complaints of 
polyarticular arthralgias with a 2 month history and no 
significant history of trauma.  Physical examination was 
unremarkable and a laboratory panel was taken.  He was 
assessed with polyarticular arthralgias in pertinent part.  
An April 2001 pain assessment reported the pain location as 
the shoulders.  In July 2001 he complained of polyarticular 
pains but otherwise felt as usual.  No significant findings 
were shown on examination and the assessment was 
osteoarthritis (OA).  In November 2001 revealed complaints of 
bilateral feet pain with no significant physical examination 
findings except for tender feet at the heels and plantar 
aspect.  The assessment was osteoarthritis exacerbated.  In 
May 2002 he again was seen for polyarticular pains not 
improved with NSAIDS.  Again no significant findings were 
shown on examination and the assessment was exacerbated OA.  
The pain assessment from the same month continued to report 
the pain location as both shoulders.  Likewise in September 
2002 the pain locale continued to be the shoulder area, with 
physical examination significant for polyarticular 
arthralgias.   OA was again diagnosed.  

Also among the evidence received after the RO's June 2003 
decision were VA records showing a continued diagnosis of 
polyarticular arthralgias.  Among the evidence received after 
the RO's June 2003 decision were VA records showing a 
continued diagnosis of polyarticular arthralgias.  This was 
shown in January 2003 where he reported polyarticular 
arthralgias were worse since the last weeks in spite of 
treatment.  Physical examination was significant for limited 
range of motion of the extremities, with muscle tone adequate 
and no deformities.  The assessment was exacerbated 
inflammatory OA.  The pain assessment from the same month 
gave the location of the pain in the upper and lower 
extremities.  The cause and origin of this pain was said to 
be arthritis.  In April 2003 he was seen for complaints of 
bilateral shoulder and neck pain, low back pain which was 
evaluated by a private physiatrist who recommended an 
evaluation and workup for rheumatoid arthritis.  Following 
the laboratory workup he was assessed with polyarticular 
arthritis, mysositis of the back, and bilateral shoulder 
adhesive capsulitis.   

In May 2003 he was seen for complaints of severe knee pains, 
low back pain and difficulty walking due to pain, with an 
assessment of inflammatory arthritis given.  In June 2003 he 
continued to have polyarticular pains.  In August 2003 he 
complained of bilateral shoulder pain beginning about 2 years 
ago, without history of trauma, as well as a history of 
multiple joint pains.  On examination of the shoulder, he had 
no edema, erythema, warmth or palpable/visible masses.  He 
had bilateral shoulder tenderness and limited range of motion 
actively, and full but painful passive motion.  He was 
assessed with bilateral shoulder pain with findings 
suggestive of tendonitis versus partial tear, as well as 
generalized body pain with negative results from rheumatology 
panel, rule out fibromyalgia.  

An October 2003 VA joints examination focused on bilateral 
shoulder complaints with a history of gradual onset of 
bilateral shoulder pain and decreased range of motion for 3 
years and physical examination findings limited to the 
shoulder, which showed pain on all planes of motion and 
tenderness of the subdeltoid and glenohumeral joint, but no 
constitutional symptoms of inflammatory arthritis.  He was 
noted to have a July 2003 MRI of the shoulders showing 
bilateral calcific tendonitis and subdeltoid arthritis, which 
was what he was diagnosed with.  No other findings or 
diagnosis regarding any other joints were made.  

The VA records from 2004 submitted after June 2003 reflected 
continued orthopedic complaints involving multiple joints.  A 
March 2004 problem list which included OA generalized, also 
noted that he was seen in August 2003 for bilateral shoulder 
and multiple joint pain with diagnoses of bilateral shoulder 
RCT tendonitis noted.  In November 2004 he was diagnosed with 
carpal tunnel syndrome of the left wrist and C5 
radiculopathy.  

The Veteran submitted a statement in July 2005 where he 
reported that he was a recipient of Social Security benefits 
as one of his sources of income.  He did not specify whether 
these were disability benefits, however based on his date of 
birth, he was 59 years old at the time he submitted this 
statement.  

VA and private records from 2005 primarily address other 
medical problems besides the polyarthralgia complaints, but 
the records which included an August 2005 VA psychiatric 
record and October 2005 primary care noted the Veteran to 
have a diagnosis of OA.  

Orthopedic complaints continued to be shown in private 
records from 2007 and 2008.  X-rays from January 2007 
revealed findings for the lumbar spine consistent with disc 
disease and right ankle findings of small plantar and 
calcaneal osteophytes.  In August 2008 he was noted to have 
underwent a right shoulder arthroscopy for rotator cuff tear.  

The additional evidence which continues to show arthalgia and 
arthritis type symptoms involving multiple joints, coupled 
with the Veteran's statements from his August 2003 claim and 
the July 2005 statement which reveal that he has filed for 
and now receives Social Security benefits are new in that 
they were not previously considered and are material to his 
claim.  Particularly the Veteran's statement that he now 
receives Social Security benefits raises the possibility of 
the existence of additional records that could potentially 
show a link between his arthralgia type complaints and 
service, either directly or presumptively.  Such evidence, 
when considered in light of the previous evidence, now raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Accordingly, the Board concludes that the 
evidence is new and material, and the claim for service 
connection for polyarthralg1as is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence to reopen the Veteran's claim for 
service connection for a polyarthralg1as has been received 
and the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

Having reopened the claim for entitlement to service 
connection for polyarthralgias, the Board finds that 
additional development is necessary.  In addition, 
development is necessary to properly adjudicate the issues of 
entitlement to service-connection for depressive disorder, a 
left shoulder disorder, a right shoulder disorder, a stomach 
disorder, benign prostate hypertrophy, and a lumbar spine 
disorder.  

First the Board notes that as the evidence reflects the 
Veteran is now in receipt of Social Security benefits which 
appear to be disability based since he is under the age of 
62, an attempt must be made to obtain the records from the 
Social Security Administration as the potential exists that 
these records could be pertinent to some or all of the issues 
on appeal.  

Additionally the Veteran now alleges that the presumptions 
afforded to combat Veterans under 38 C.F.R. § 3.304 (2008) 
should apply in his claims regarding the issues of 
entitlement to service-connection for melanoma, depressive 
disorder and a left shoulder disorder specifically.  He 
alleges having served in the 257th Infantry Division in Cu 
Chi, Vietnam in 1967-1968.  He is shown to have served in 
Vietnam, but he does not have clear indicators of 
participation in combat in his DD Form 214 or service 
treatment records.  The service treatment records reveal that 
from August 1967 to January 1968 he served with Co C. 725th 
Maint 25th Med BN, in Vietnam.  From February 1968 to May 
1968 he served with Signal Disp.  His DD-214 gives his MOS as 
Stk Cont Acct Spec.  Thus, in light of his contentions, 
further development is necessary to confirm whether he served 
in combat situations.

In regards to the skin cancer disorder, the Board notes that 
there is a March 2005 private record addressing a skin lesion 
which would later be determined to be melanoma, stating that 
the Veteran was heavily sun exposed in Vietnam.  In light of 
this finding, further examination is indicated to ascertain 
whether the skin melanoma is linked to any sun exposure in 
Vietnam.  In regards to the abdominal and prostate 
complaints, the service treatment records do reflect 
treatment in January 1968 for abdominal pain diagnosed as 
appendicitis and a diagnosis of prostatitis was made in June 
1968.  While the postservice records presently available are 
silent for abdominal symptoms, additional records obtained 
from the Social Security Administration could potentially 
show the existence of abdominal symptoms, which could warrant 
further investigation from a VA examination.  

In regards to the prostate disorder, as there is evidence of 
both prostate problems in service, as well as current records 
showing benign prostate hypertrophy (BPH), an examination of 
the etiology of this disorder is warranted.  

With particular regard to the claimed depressive disorder, 
the Board notes that the VA records of psychiatric treatment 
from 2004 to 2005 reflect complaints of depressive disorder 
which may be related to his current medical condition, along 
with anxiety particularly linked to his diagnosis of skin 
cancer as reported in August 2005.  Additionally these 
records potentially link his psychiatric problems to his 
experiences in service with a February 2004 psychiatric 
record noting complaints of depression and his statement that 
"the war hasn't been too kind to him."  Thus examination of 
the etiology of his psychiatric complaints is indicated to 
include consideration of a possible entitlement to service 
connection on a secondary basis, as well as the possibility 
that his comment from February 2004 could be raising 
questions of post traumatic stress disorder (PTSD). 

In regards to the remaining disorders while there is no 
evidence of these disorders shown in the service treatment 
records, if additional development does reflect that any of 
these disorders are possibly linked to service on a direct or 
presumptive basis, examination of the etiology of these 
claimed disorders may be warranted.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet App. 473, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was not 
advised of the evidence necessary to establish an initial 
disability rating or effective date, if service connection 
were awarded for the claimed disability on appeal.

Accordingly, the Board finds that the case must be REMANDED 
for the following:

1.  The AOJ must send the Veteran a 
corrective notice, that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet App. 
473.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The AOJ should take appropriate steps 
to secure all available service personnel 
records, including the Veteran's DD Form 
214 through official channels including 
the National Personnel Records Center 
(NPRC) or any other appropriate source, 
including from the Veteran. Any and all 
records obtained should be associated with 
the claims file.  If there are no records, 
the AOJ should so specifically find and 
the documentation used in making that 
determination should be set forth in the 
claims file.

3.  The AOJ should send the Veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred combat experiences allegedly 
having taken place during service in the 
257th Infantry Division in Cu Chi, Vietnam 
in 1967-1968 and to clarify the claimed 
combat related circumstances said to 
result in his current disabilities.  
Please remind the Veteran that it is 
necessary to give as specific and detailed 
information about the persons, places, and 
events involved as possible, including as 
accurate a date for the event as possible, 
so as to enable the service department to 
verify whether or not he participated in 
combat.

4.  Following the completion of the above, 
the AOJ should review the entire claims 
file, and should make a determination as 
to whether the Veteran's service 
constitutes "combat service."  In doing 
so the AOJ should consider any additional 
service department records obtained, as 
well as the current service treatment 
records showing service in Vietnam from 
August 1967 to January 1968 during which 
he served with Co C. 725th Maint 25th Med 
BN with additional service with Signal 
Disp from February 1968 to May 1968; as 
well as the Veteran's comprehensive 
statement regarding his averred combat 
experiences allegedly having taken place 
during service in the 257th Infantry 
Division in Cu Chi, Vietnam in 1967-1968.  
If further development is necessary in 
order to make such a determination, such 
should be done through all appropriate 
sources which should be documented.  After 
reaching a determination of the nature of 
the Veteran's service, if the 
determination is unfavorable, a report 
should be made that fully explains the 
reasons for any conclusions reached.  A 
copy of the determination and any 
accompanying actions must be associated 
with the claims folder.

5.  Should the AOJ be unsuccessful in 
obtaining the above specifically requested 
records, then the AOJ must notify the 
appellant of that inability to obtain 
those records, consistent with notice 
information requirements contained in 38 
C.F.R. § 3.159 (e); including but not 
limited to informing him as to whether the 
records exist, the efforts taken to locate 
the records, and that further efforts to 
obtain those records would be futile. 38 
C.F.R. 
§ 3.159(c)(2).

6.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records are 
not available.

7.  Following completion of the above, the 
AOJ should schedule the Veteran for an 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
etiology of the Veteran's claimed 
polyarthralgias, as well as disorders 
affecting his lumbar spine, left shoulder, 
and right shoulder.  The claims folder 
must be made available to the examiner(s) 
prior to the examination and the examiner 
should acknowledge such review of the 
pertinent evidence in the examination 
report.  All indicated studies should be 
performed and all manifestations of 
current disability should be described in 
detail.  The examiner should address the 
following:

Does the Veteran have any current, chronic 
polyarthralgias, and/or disorders 
affecting his lumbar spine, left shoulder, 
and right shoulder?  If so, is it at least 
as likely as not that any such disorder(s) 
began in service or was caused by an 
incident in service?  Each opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

8.  Following completion of the above, the 
AOJ should schedule the Veteran for an 
examination, by the appropriate 
specialist(s), to determine the nature and 
etiology of the Veteran's claimed stomach 
disorder, skin cancer and prostate 
disorder.  The claims folder must be made 
available to the examiner(s) prior to the 
examination and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

(a) Does the Veteran have any current, 
chronic stomach disorder?  If so, is it at 
least as likely as not that any such 
disorder(s) began in service or was caused 
by any incident in service or if shown to 
be an ulcer condition, was manifested 
within a year of discharge from service?  
In answering this question, the examiner 
should address the apparent appendicitis 
treated in service.

(b) Does the Veteran have any current, 
chronic skin cancer and/or residuals of 
the same?  If so, is it at least as likely 
as not that any such disorder(s) began in 
service, was manifested within a year of 
discharge from service or was caused by 
any incident in service?  In answering 
this question the examiner should address 
the question of sun exposure in Vietnam 
raised by a private physician in March 
2005.  Each opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

(c) Does the Veteran have any current, 
chronic prostate disorder?  If so, is it 
at least as likely as not that any such 
disorder(s) began in service or was caused 
by an incident in service?  In answering 
this question, the examiner should address 
the prostatitis episode treated in 
service.  Each opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

9.  Thereafter, the AOJ should afford the 
Veteran a VA psychiatric examination.  The 
claims file must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present.  the 
examiner should opine as to whether any 
such disorder(s) is/are related to 
service, or if preexisting service, 
was/were aggravated thereby.  If any 
psychiatric disorder(s) did not begin in 
service is it at least as likely as not 
that any such disorder or disorders is/are 
being caused or aggravated beyond natural 
progression by symptoms caused by the any 
of the additional disorders for which 
service-connection is being claimed?  

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

10.  Following completion of the above, 
the AOJ should re-adjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to including consideration of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) in 
addressing the secondary service-
connection claims.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified; however, the Veteran is advised that 
failure to cooperate by reporting for examination, without 
good cause, may have adverse consequences on his claims.  38 
C.F.R. § 3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


